         Case 1:18-vv-00484-UNJ Document 66 Filed 02/11/21 Page 1 of 2




            In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: February 11, 2021

* * * * * * * * * * * * * *                  *
BETTE M. MEYER, as personal                  *
representative of the estate of              *
DONALD D. MEYER, deceased,                   *
                                             *
               Petitioner,                   *       No. 18-484V
                                             *
v.                                           *       Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
          Respondent.                        *
* * * * * * * * * * * * * *                  *

                                            ORDER

        On February 11, 2021, the undersigned held a status conference in the above-captioned
matter. Kathleen Loucks appeared on behalf of petitioner, and Debra Begley appeared on behalf
of respondent. Petitioner and her daughter, Elizabeth Meyer, were also on the call.

         The undersigned scheduled the status conference to discuss next steps in this matter.
Petitioner’s counsel reports that mediation is not appropriate in this case. Petitioner would like
to talk to her experts about whether additional reports are necessary. Petitioner is considering
whether she would want to file a motion for summary judgment, but she would still like to set an
entitlement hearing in this case. Respondent’s counsel agrees with setting this case for a hearing.

        The undersigned explained that she does not usually grant summary judgment, and
instead recommends the parties do a ruling on the record. Petitioner prefers an entitlement
hearing in this case.

       The following is ORDERED:

       (1) Petitioner may file supplemental expert report(s) by Monday, April 12, 2021.

       (2) Petitioner shall file a joint status report, by Monday, March 15, 2021, indicating
           when the parties prefer to hold a three-day entitlement hearing in Minneapolis,
           Minnesota from the following dates:
           • May 3-5, 2022;
           • May 10-12, 2022;
           • May 17-19, 2022; or
           • May 24-26, 2022.
         Case 1:18-vv-00484-UNJ Document 66 Filed 02/11/21 Page 2 of 2




       Any questions regarding this Order may be directed to my law clerk, Maya Frucht, at
(202) 357-6379 or at Maya_Frucht@cfc.uscourts.gov.

       IT IS SO ORDERED.

                                           s/Nora Beth Dorsey
                                           Nora Beth Dorsey
                                           Special Master




                                              2
